United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Zachary, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1964
Issued: May 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 30, 2015 appellant filed a timely appeal of a September 3, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on July 14, 2015.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 3, 2015 decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On July 20, 2015 appellant, then a 37-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on July 14, 2015 she sustained a right wrist sprain as the
result of the postmaster twisting her wrist in the parking lot of the employing establishment. The
employing establishment controverted the claim and noted that appellant stopped work on
July 20, 2015.
On July 23, 2015 OWCP received a notice of management inquiry which had been
conducted by a Mr. Brengarter, a postmaster from another employing establishment facility.
This inquiry had been conducted on July 20, 2105 which included statements and interviews as
set forth below. Mr. Brengarter stated that there were no witnesses to the actual alleged incident
between appellant and her postmaster. He further related that the witnesses who were
interviewed did not support appellant’s version of events leading to the alleged incident and
found inconsistencies between appellant’s written statement and her interview responses.
In her undated statement, her July 14, 2015 witness statement and her July 20, 2015
supplemental statement, appellant related her version of the July 14, 2015 incident with the
postmaster. She related that she had been at the hospital emergency room the prior night with
her son, and by the time she began to deliver the Zachary Post mail she had been awake 30 to 32
hours. Appellant stated that upon returning to the employing establishment she was met by her
postmaster who verbally attacked her for not delivering the Zachary Post mail. Her fiancé called
her and appellant took the call at which point the postmaster demanded that she hang up the
telephone. Appellant claimed that she went outside to smoke and had her lighter in her hand.
While standing near her vehicle, she was grabbed on her right hand from behind by her
postmaster as she began to light her cigarette. Appellant alleged that her postmaster yelled at
her, telling her that it was not a smoke break. She stated that she then telephoned David Spencer,
a union representative, and asked what she was to do. Appellant claimed that he told her to
follow her postmaster’s instructions. She stated that she did not wince in pain when her
postmaster grabbed her right hand while she was on the telephone with Mr. Spencer. Appellant
also stated that she did not tell Mr. Spencer that the postmaster grabbed her hand at the time nor
did she tell the postmaster that her wrist hurt. She stated that, after finishing casing the Zachary
Post mail, her fiancé and son came to take her home. Appellant alleged that she felt bullied and
intimidated by her postmaster and that she was crying and emotional. She stated that she was
afraid of her postmaster and did not want to be around her. Appellant alleged that her fiancé
heard the postmaster screaming at her while she was on the cell phone with him. She related that
she contacted the police and went to a doctor who told her to contact the police.
In his statement, appellant’s fiancé alleged that he overheard the postmaster asking
appellant why she did not resign; he then told appellant to call the union.
In a statement and initial interview report dated July 18, 2015, Lyla C. Turner, a sales
service associate, related conversations she overheard between appellant and her postmaster.
She described the conversation in which appellant stated to her postmaster that she needed to get
off early because her son was ill and that a coworker had agreed to deliver part of the Zachary
Post on her route. Ms. Turner claimed that her postmaster’s response was that she was
appellant’s supervisor and had instructed appellant to case her Zachary Post. Next, she noted

2

that appellant began to talk on her cell phone and the postmaster instructed her get off the
telephone to do the Zachary Post. Appellant ignored her postmaster’s instructions, hung up the
telephone, and then took a break to see how her son was doing at the time. Ms. Turner stated
that appellant was loud and argumentative with her postmaster. Ms. Turner, in the initial
interview report, stated that she had witnessed appellant being disrespectful to her postmaster
and refusing to follow instructions. She further stated that appellant was loud and out of control
and that the postmaster had always been professional, calm, reasonable, fair, and had always
treated everyone the same.
Lea George, a supervisor, in her statement and her initial interview report dated July 18,
2015, noted that early in the morning on July 14, 2015 appellant was on the telephone with her
postmaster to request the day off because she was tired from visiting her son at the hospital. She
heard the postmaster state that since they were shorthanded she could not give appellant the day
off, but that her route should not take too long. She noted that appellant advised that she had
contacted another carrier who agreed to help her. The postmaster observed that appellant had not
loaded all of the Zachary Post into her truck. The postmaster called later that day to tell
Ms. George that appellant had only delivered half the Zachary Post. Ms. George, in her initial
interview report, noted that the postmaster was frustrated by the employee’s failure to follow
instructions, and that appellant was disrespectful, loud, and complained about other employees.
The record contains statements dated July 18 and 22, 2015 and July 20, 2015
continuation of interview form from appellant’s postmaster disputing appellant’s allegations that
the postmaster had touched, grabbed, or twisted appellant’s wrist or hand. She provided her
version of what happened. The postmaster noted that appellant called her about getting the day
off because her son was in the emergency room, but later called to say that she would be in later
to case mail. The postmaster noted that when appellant came in she refused to take her Zachary
Post to be delivered and became argumentative. The postmaster asked why appellant did not
deliver the Zachary Post. She told appellant that her performance was unacceptable and that she
could not leave until the Zachary Posts were cased. As she began to explain the seriousness of
the situation to appellant, appellant got on her cell phone and ignored the postmaster. Appellant
ignored multiple requests to hang up the cell phone. When appellant ended that call, she
declared that she needed to go outside to make a telephone call. Appellant then went outside,
made the call, but ignored the postmaster who asked her to hang up the cell phone. The
postmaster went outside and explained that appellant had two choices. Appellant at this point
ended her telephone conversation and began to light a cigarette. The postmaster told her to put
the cigarette and lighter down and go inside to case mail. They both walked back and entered
the employing establishment. At no point did the postmaster notice any injury nor did appellant
complain or inform the postmaster about a right wrist injury.
In a July 20, 2015 interview statement, Alfred Bates, a truck driver, related that he
noticed appellant and the postmaster leaving the building via the dock and could hear them
talking. They both returned to the building after four to five minutes. At no point did Mr. Bates
witness any aggressive behavior by the postmaster toward appellant, but sensed tension between
the two.
In an interview witness statement form dated July 20, 2015, Mr. Spencer, a rural carrier,
related that appellant’s boyfriend had come to his house that night stating that appellant wanted

3

to sue the postmaster for taking a lighter from appellant’s hand. He noted that when appellant
had called him from work that day to ask him about being forced to work, that he advised her
that he was not a union steward at that time. Mr. Spencer stated that he could hear the
postmaster telling appellant to get off the phone in the background. In the continuation sheet, he
related both appellant and the postmaster were loud and that the postmaster sounded frustrated.
Mr. Spencer noted that he did not hear anything that sounded like her postmaster grabbing
appellant’s hand while talking to him.
In a July 20, 2015 witness interview statement form, Ms. Turner, the sales associate,
noted that appellant had been arguing, throwing mail around, and appeared angry. She, in a
continuation sheet, noted that the postmaster was not screaming.
In a July 21, 2015 witness interview statement form, Jailynn Taylor, also a sales service
associate, stated that both appellant and the postmaster were a bit loud during the incident in
question, but there was no screaming.
By letter dated July 27, 2015, OWCP informed appellant that the evidence of record was
insufficient to establish her claim. Appellant was advised as to the medical and factual evidence
required and afforded her 30 days to provide such information.
In response to OWCP’s July 27, 2015 letter, the following medical evidence was
received.
In a July 16, 2015 report, Rebecca A. Davis, a certified family nurse practitioner, noted
that appellant was seen that day for complaints of right wrist pain for the past one to three days.
Appellant related that her supervisor grabbed and twisted her wrist to prevent her from lighting
her cigarette. The nurse observed that appellant had a wrist splint from a prior emergency room
visit. A physical examination of the right wrist revealed decreased range of motion, edema, and
tenderness on palpation.
In a July 16, 2015 disability note, Ms. Davis diagnosed right wrist pain and indicated that
appellant was disabled from working.
A July 22, 2015 duty status report (Form CA-17), indicated that appellant was disabled
from performing her date-of-injury job.3 Diagnoses included sprained right wrist and noted that
the injury occurred when appellant’s wrist was grabbed and twisted by her manager.
On August 18, 2015 appellant submitted her responses to questions posed by OWCP.
She noted that, while outside, on break she went to grab a cigarette from the door of her truck.
At that time appellant was still on her cell phone with Mr. Spencer. She alleged that the
postmaster approached from behind her and grabbed and twisted her right hand. Appellant felt a
sharp pain from her wrist to elbow. The swelling began overnight and she went to the hospital
the next day.

3

The signature on the form is illegible.

4

By decision dated September 3, 2015, OWCP denied appellant’s claim as she had failed
to establish that the claimed incident occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.7
First, the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.8 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.9
To establish that an incident occurred as alleged, the incident need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and her subsequent course of action.10 Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury, and failure to obtain medical treatment may, if otherwise unexplained, cast
doubt on an employee’s statements.11 However, an employee’s statement regarding the
occurrence of an employment incident is of great probative force and will stand unless refuted by
strong or persuasive evidence.12

4

5 U.S.C. § 8101 et seq.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

6

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 5.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 5.
10

See Betty J. Smith, 54 ECAB 174 (2002).

11

Linda S. Christian, 46 ECAB 598 (1995).

12

Gregory J. Reser, 57 ECAB 277 (2005).

5

Appellant must establish all of the elements of her claim in order to prevail. She must
prove the time, place, and manner of the alleged incident, and a resulting personal injury.13
ANALYSIS
In its September 3, 2015 decision, OWCP found that appellant had not established that
the incident occurred at the time, place, and in the manner alleged. The Board finds that
appellant has failed to establish a traumatic injury in the performance of duty on July 14, 2015.
Appellant’s presentation of the facts is not supported by the evidence of record and does not
establish her allegation that a specific event occurred in the performance of duty which caused an
injury on the date in question.14
In statements dated July 18, 20, and 22, 2015, the postmaster denied appellant’s
allegations that she had touched, grabbed, or twisted appellant’s wrist or hand. The postmaster
related that when appellant arrived at work she became argumentative and refused to take her
Zachary Post mail to be delivered. Appellant got on her cell phone and ignored the postmaster’s
multiple requests to get off the cell phone. When she went outside she ended her second
telephone call, and began to light a cigarette. The postmaster told appellant to put the cigarette
and lighter down and go inside to case mail. They both walked back and entered the employing
establishment. At no point did the postmaster notice any injury nor did appellant complain or
inform the postmaster about a right wrist injury.
In addition the record contains statements and interviews with coworkers, Ms. Turner,
Ms. George, Mr. Bates, and Ms. Taylor, who all support the postmaster’s version of events. The
witnesses all deny seeing the postmaster grab and twist appellant’s wrist and deny that the
postmaster screamed at appellant after following her outside. Mr. Spencer did not witness the
incident, but was on the phone with appellant and could hear the postmaster in the background
asking appellant to get off the phone. He stated that the postmaster sounded frustrated.
Mr. Spencer denied hearing anything that sounded like the postmaster grabbing appellant’s hand.
As appellant has failed to submit corroborating witness statements to substantiate these
allegations, this casts doubt on her assertion that she sustained an employment-related injury on
July 14, 2015.
While an incident need not be witnessed by eyewitnesses to establish that the event
occurred, given the inconsistencies which exist in the evidence including the witness statements
which contradict appellant’s description of the incident, there is serious doubt as to whether the
specific incident occurred at the time, place, and in the manner alleged. The Board finds that she
has failed to meet her burden of proof to establish fact of injury. Because appellant has not

13

See C.C., Docket No. 15-1866 (December 11, 2015).

14

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

established that the July 14, 2015 incident occurred as alleged, it is unnecessary for the Board to
consider the medical evidence.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient evidence to establish a right
wrist sprain in the performance of duty on July 14, 2015 as she failed to establish that the
incident occurred as alleged
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 3, 2015 is affirmed.
Issued: May 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

15

B.W., Docket No. 13-244 (issued May 13, 2013); S.P., 59 ECAB 184 (2007); Bonnie A. Contreras, supra note
5; Paul Foster, 56 ECAB 208 (2004).

7

